            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 1 of 15



 1 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bienertkatzman.com
 2 Whitney   Z. Bernstein (admitted pro hac vice)
      wbernstein@bienertkatzman.com
 3 BIENERT | KATZMAN, PC
   903 Calle Amanecer, Suite 350
 4 San Clemente, CA 92673
   Telephone: (949) 369-3700
 5 Facsimile:  (949) 369-3701
   Attorneys for James Larkin
 6
   Paul J. Cambria, Jr. (admitted pro hac vice)
 7    pcambria@lglaw.com
   Erin McCampbell (admitted pro hac vice)
 8    emccampbell@lglaw.com
   LIPSITZ GREEN SCIME CAMBRIA LLP
 9 42 Delaware Avenue, Suite 120
   Buffalo, New York 14202
10 Telephone: (716) 849-1333
   Facsimile: (716) 855-1580
11 Attorneys for Michael Lacey
12 Additional counsel listed on next page
13
                                  UNITED STATES DISTRICT COURT
14
                                  FOR THE DISTRICT OF ARIZONA
15
16
     United States of America,                      CASE NO. 2:18-cr-00422-PHX-SMB
17
                    Plaintiff,                      DEFENDANTS LACEY, LARKIN,
18                                                  BRUNST, AND SPEAR’S REPLY IN
            vs.                                     SUPPORT OF MOTION TO DISMISS
19                                                  BASED ON OUTRAGEOUS
     Michael Lacey, et al.,                         GOVERNMENT MISCONDUCT
20                                                  INVADING ATTORNEY-CLIENT
                    Defendants.                     PRIVILEGE
21
                                                    [ORAL ARGUMENT REQUESTED]
22
23                                                  Assigned to Hon. Susan M. Brnovich
                                                    Courtroom 506
24
                                                    Trial Date:        August 17, 2020
25
26
27
28

                                                                    Case No. 2:18-cr-00422-PHX-SMB
        REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
          Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 2 of 15



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD,   MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7 Attorneys for John Brunst
 8 Bruce Feder (AZ Bar No. 004832)
     bf@federlawpa.com
 9 FEDER     LAW OFFICE, P.A.
   2930 E. Camelback Road, Suite 160
10 Phoenix, Arizona 85016
   Telephone: (602) 257-0135
11 Attorney for Scott Spear
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                   Case No. 2:18-cr-00422-PHX-SMB
       REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 3 of 15



 1 I.      INTRODUCTION 1
 2         The government does not dispute: (1) the lawyers whose communications and advice are at
 3 issue represented Defendants and/or their companies (and, in some cases, also Backpage); (2) the
 4 government repeatedly interrogated Ferrer about communications with those lawyers despite being
 5 informed repeatedly, by letters and court filings, that neither Backpage nor Ferrer could waive the
 6 privilege as to those lawyers; (3) at the same time it was interrogating Ferrer, the government sought
 7 Court approval to access Defendants’ privileged communications with those same lawyers (among
 8 others) based on Ferrer’s purported written waiver of privilege and on various other waiver theories
 9 (Dkt. 195); (4) during the hearing on the government’s motions, when Defendants expressed concern
10 that the government might already be invading the very same privileges through its questioning of
11 Ferrer, the government withheld from the Court that it was already doing so; (5) Judge Logan rejected
12 the government’s waiver theories, holding that Defendants’ joint representation and joint defense
13 agreements with Backpage are “valid and enforceable” (Dkt. 338 (“Logan Order I”) at 6) and that
14 “the Government cannot use Ferrer’s written waiver of attorney-client privilege to circumvent the
15 terms of the JDA” (Dkt. 345 (“Logan Order II”) at 4-7); and (6) despite that ruling, the government
16 nonetheless intentionally continued to question Ferrer about communications with Defendants’
17 lawyers for another six months.
18         The Response instead is just a thinly-veiled request for reconsideration of Judge Logan’s
19 orders, combined with baseless theories of waiver, such as that taking a position in litigation or
20 correspondence waives the attorney-client privilege (without explaining why the government failed
21 to assert those theories two years ago in its failed waiver motion). These theories are combined with
22 the equally baseless claim that the government interrogated Ferrer only about non-privileged
23 communications with counsel. Incredibly, the government even argues that Ferrer’s statements do
24 not reveal privileged communications because he merely shared his “memories” of privileged
25
   1 On June 10, 2020, the Court vacated the oral argument that had been set on June 19, 2020, for this
26 motion. Dkt. 1017. The Court did so shortly after Defendants’ request to hold the argument via
27 video conference in light of the ongoing COVID-19 pandemic. Defendants object to the cancellation
   of the oral argument and request that it be rescheduled for a video conference hearing consistent with
28 General Order 20-26 (May 28, 2020).

                                                  1                 Case No. 2:18-cr-00422-PHX-SMB
        REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 4 of 15



 1 communications, rather than sharing emails or memoranda. Resp. at 1, 9.
 2          Defendants made a prima facie showing that the government intentionally invaded their
 3 privileged communications, as required under United States v. Danielson, 325 F.3d 1054, 1071 (9th Cir.
 4 2003), as amended (May 19, 2003). Having done so, “the burden shifts to the government to show
 5 that there has been . . . no prejudice to the defendant[] as a result of these communications.” Id. at
 6 1071. The government bears a “heavy burden.” Id. at 1072. The government’s attempt to parse
 7 what it calls “typical privileged material, i.e. emails, memoranda, recordings or other items revealing
 8 the substance of confidential communications between and attorney and client,” versus Ferrer’s
 9 unrecorded oral statements about such communications, has no basis in law. Resp. at 1. The same
10 is true of the government’s attempt to argue Judge Logan’s order was “limited” and prevented the
11 government from accessing only privileged written communications, but not privileged oral
12 communications. Resp. at 2. Indeed, the government’s choice to invade Defendants’ privileges orally,
13 so the only records of its invasions would be its own self-serving MOIs, just underscores the need
14 for heightened judicial scrutiny and putting the government to the “heavy burden” of proving
15 Defendants were not prejudiced. The Court should exercise both its role as guardian of a defendant’s
16 constitutional rights as well as its inherent supervisory powers to send a strong message that such
17 misconduct will not be tolerated.
18 II.      ARGUMENT
19          A.     The Government Intentionally Obtained Defendants’ Privileged
                   Communications.
20
            The government argues that Ferrer’s statements cannot be deemed to reveal privileged
21
     communications because Defendants did not sufficiently identify the basis for the privilege, citing
22
     United States v. Ruehle, 583 F.3d 600 (9th Cir. 2009). Resp. at 9. Ruehle was an options backdating case
23
     in which Broadcom’s CFO claimed that his communications with company counsel were privileged.
24
     The court held that the CFO’s communications were not privileged because they were for the purpose
25
     of disclosure to the company’s outside auditors and therefore were not “made in confidence.” Id. at
26
     609. There is no parallel to the present case. The Ferrer MOIs reveal that the government elicited
27
     privileged communications clearly made in confidence, some to assess the propriety of business
28

                                                   2                 Case No. 2:18-cr-00422-PHX-SMB
         REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 5 of 15



 1 conduct and others in anticipation of negotiations with adversaries or in anticipation of (extensive)
 2 litigation. See Under Seal and In Camera Declaration of James C. Grant, Dkt. 180-1 at ¶¶ 3-21 (“Grant
 3 Decl.”); Under Seal and In Camera Declaration of James Larkin (“Larkin Decl.”).
 4          Citing to Ruehle, the government argues that Defendants fail to answer four key questions to
 5 establish privilege: (1) “Which attorney was representing which party when the communications were
 6 made?”’ (2) “Was it a privileged communication because of the JDA or some other reason?”; (3)
 7 “Was the attorney a party to the JDA, if not, how is the statement privileged?”; and (4) “Did the
 8 statement reflect legal or business advice?” Resp. at 9. In fact, these questions have been answered
 9 repeatedly. First, the MOIs set forth the attorneys involved, the topics raised and advice given, and
10 the questions posed and practices analyzed. The Motion noted that all of these attorneys “were
11 Defendant’s lawyers who were in a joint defense arrangement with Ferrer/Backpage or were both
12 Defendants’ counsel and Backpage’s counsel” subject to a joint representation agreement. Mot. at 9;
13 see also Dkt. 226; Grant Decl. at ¶¶ 3-21. It also explained, at length (as did Dkt. 226), that Ferrer
14 could not waive the privilege as to any of these communications because of the joint representation
15 and common interest agreements, as previously determined by Judge Logan. Id.; see also Larkin Decl.
16          Second, the government has previously recognized that communications with these lawyers
17 were at least potentially privileged such that the prosecution team could not access them at their
18 whim, and, when it suited the government’s purpose, it has acknowledged that these lawyers
19 represented Defendants or their companies. See, e.g., Dkt. 524 at 4 (Filter Team would filter potentially
20 privileged documents to look for each of these lawyers’ names); Dkt. 195 at 4 (“Steve Suskin, an
21 attorney who served . . . as counsel to Village Voice Media Holdings”); Dkt. 925 at 2 (“Moon also
22 had a personal attorney-client relationship with Defendants Lacey and Larkin.”), at 4 (“Defendants
23 hired McDougall as general counsel in February 2012”), at 6 (arguing statements by Attorneys Suskin,
24 Fifer, and Nigam are Defendants’ authorized admissions).
25          Third, the nineteen examples of privilege invasions set forth in Defendants’ motion answer
26 these questions on their face. The examples identified the attorneys involved, the topics on which
27 legal advice was provided, and the advice given.          For instance, the Motion showed that the
28 government interrogated Ferrer about legal memoranda prepared by Attorneys Fifer and Suskin

                                                  3                 Case No. 2:18-cr-00422-PHX-SMB
        REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 6 of 15



 1 providing advice on the law pertaining to ad moderation (4/17/18 MOI (Ex. 10) ¶ 7; 2/5/19 MOI
 2 (Ex. 15) ¶ 80). The MOIs showed that the government questioned Ferrer about those legal
 3 memoranda and the substance of the advice Defendants’ counsel gave. The Motion and MOIs
 4 showed numerous instances where the government interrogated Ferrer about the legal advice
 5 provided by specific lawyers on topics such as: potential defenses to criminal charges based on the
 6 First Amendment, Section 230, and the mens rea, moderation practices, and modifying business
 7 practices to reduce legal exposure. 2 See Motion at 6-7; Resp. at 4-8.
 8          Likewise, the cited discussions with attorney Hemanshu Nigam are privileged.                Judge
 9 Campbell already ruled that communications with Nigam could not be accessed by the government.
10 Dkt. 916-3 at 12-13. The government now argues that Ferrer’s statement – that he could relate only
11 what “Hemu and his team” knew (Ex. 14 ¶ 23) – does not reveal a communication with an attorney.
12 Resp. at 12. This is baseless. Ferrer could only relate knowledge imparted by Attorney Nigam if there
13 was a communication with him. Factual discussions with an attorney related to legal advice are
14 privileged. Upjohn Co. v. United States, 449. U.S. 383, 389-90 (1981); United States v. Chen, 99 F.3d 1495,
15 1499-1500 (9th Cir. 1996). Moreover, the MOI goes on to describe what Nigam “recommended and
16 then demanded”; obviously, recommendations are made through communications. The fact that the
17 MOI “does not reveal the basis” for the recommendation (Resp. at 12) is irrelevant. Legal advice
18 given by a lawyer is privileged, and an invasion occurs when that advice is revealed, even if all of the
19 analysis underlying that advice is not. 3
20
     The government’s distinction between “legal or business” advice sets up a false dichotomy. The
     2
21 attorney-client privilege covers a lawyer’s “advice regarding the client’s business affairs.” United States
   v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996). There is no question that such is the case with the
22
   attorneys at issue here. Thus, Ferrer’s communications with lawyers about the possibility of
23 eliminating the adult services category of the website – which Ferrer says he “would not have [done]
   without their agreement” (5/10/18 MOI ¶ 143 (Ex. 11)) – are clearly privileged. The MOIs make
24 clear that Ferrer told the government exactly what the attorneys advised. Likewise, communications
25 with Defendants’ counsel about possible business strategies in consideration “of a lawsuit, law change,
   or other legal change” (7/26/18 MOI ¶ 81 (Ex. 13)) also were privileged communications.
26 3 Perhaps recognizing this, the government pulls a bait-and-switch by arguing that “the decision”
27 resulting from that recommendation/demand is not privileged, and that the decision was shared with
   others. Resp. at 12 (citing Gov. Ex. B). But, of course, Defendants do not complain that Ferrer was
28 questioned about the decision that was shared, but about the privilege invasion.

                                                   4                 Case No. 2:18-cr-00422-PHX-SMB
         REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
             Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 7 of 15



 1           The government suggests it questioned Ferrer only about Backpage’s “known business
 2 practices and public legal strategy,” id. at 1, but that suggestion is belied by the MOIs, which show
 3 repeatedly questioning of Ferrer about legal advice. Legal advice is privileged, even if it relates to
 4 “known business practices and public legal strategy.” See Upjohn, 449. U.S. at 389-90; Chen, 99 F.3d
 5 at 1501. The Motion and MOIs make clear that the government invaded Defendants’ privileges,
 6 while targeting legal advice underpinning key issues the government claims created criminal liability
 7 for Defendants, making the government’s conduct particularly pernicious.
 8           B.      The Government Violated and Cannot Re-litigate Judge Logan’s Order.
 9           The government claims it could question Ferrer about communications with Defendants’
10 lawyers because Ferrer waived Backpage’s privilege. The government made the very same argument
11 before (Dkt. 195 at 10), and Judge Logan rejected it and held that the government could not rely on
12 Ferrer’s purported waiver. Logan Order II. Judge Logan ruled that Ferrer could not waive privilege
13 without the consent of all parties to the joint representations and joint defense agreements (i.e.
14 Defendants and their companies)—and he did not have that consent. Therefore, Judge Logan ruled
15 that the parties’ agreements “prevent Ferrer from waiving Backpage’s attorney-client privilege.” Id.
16           The government acknowledges its prior attempt to argue the very same theory it advances
17 here, and Judge Logan’s rejection of that attempt, but claims the Court issued only a “limited order.”
18 Resp. at 2. The government’s claim is apparently meant to suggest the Logan Order II applied only
19 to written communications (Resp. at 2), though the government makes no substantive argument on
20 this point (see id. at 13). Perhaps obviously, Judge Logan’s ruling that the parties’ joint representation
21 and defense agreements were valid and precluded Ferrer from waiving privileges applies with equal
22 force to all attorney-client communications in whatever form, whether written or oral. Indeed, in the
23 government’s motion that Judge Logan denied, it specifically sought access to emails with the very same
24 attorneys about whom they subsequently questioned Ferrer. (Dkt 195 at 4.) Thus, the government
25 clearly knew it was not permitted to invade these privileged communications based on Ferrer’s
26 purported waiver.
27           Judge Logan’s rejection of that motion meant that the government could not go into
28 communications with these lawyers, period. In fact, Judge Logan concluded that, under the joint

                                                  5                 Case No. 2:18-cr-00422-PHX-SMB
        REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 8 of 15



 1 representation agreements Ferrer and Backpage entered into, Ferrer could not waive privileges as to
 2 any of the attorneys at issue without the consent of the other jointly represented parties (including
 3 Messrs. Larkin and Lacey). 4 For this reason, Judge Logan found it unnecessary to reach Defendants’
 4 additional arguments that Ferrer as the acquiring party had no right to waive privileges as to third
 5 parties, because such privileges were jointly held with the selling companies. Logan Order II at 4,
 6 n.4. This is the law of the case. See Dkt. 226 at 16-18. Ferrer’s purported waiver was insufficient to
 7 give the government access to the privileged communications, and there is no cause to re-litigate it. 5
 8          The government began its interviews of Ferrer by inappropriately and unilaterally invading
 9 Defendants’ privileges without a court order allowing the invasion. United States v. Pederson, 2014 WL
10 3871197 (D. Or. Aug. 6, 2014) (“It should go without saying that, regardless of the content, private
11 communications between a defendant and his or her defense team should be treated as privileged
12 unless otherwise ordered by the court.”). It then showed that it did so intentionally, when it flouted
13 Judge Logan’s order and continued to invade the privilege again and again. Indeed, the government
14 does not deny that it made no changes to its interview practices vis-à-vis Ferrer even after Judge
15 Logan’s order issued. 6       The government’s continued invasion of Defendants’ privileged
16 communications after the Court ruled it could not access them was contemptuous and inexcusable,
17
18   Judge Logan already rejected the government’s argument that the joint representation agreement
     4

   was only “forward looking” (Resp. at 14) when he ruled that it applied to all communications with
19 these lawyers. Logan Order II.
20   For the same reason, the government’s argument that attorney Don Moon’s conversations with
     5

   Ferrer during the sale of Backpage were not privileged is incorrect. Moreover, as Defendants
21 previously explained (Dkt. 226 at 4-5, 16-18) and Judge Logan accepted, communications with
   attorneys – even during the sale – were subject to the same restrictions under the Common Interest
22
   Agreement; Ferrer could not unilaterally waive those privileges. Thus, while the government argues
23 that “no privilege could” cover such communications (Resp. 12-13), in fact, Judge Logan held exactly
   the opposite (Logan Order II).
24
   6 The government asserts it “admonished Ferrer to avoid divulging joint defense privileged

25 information” (Resp. at 15), as if that somehow overrides Defendants’ challenges about what actually
   happened in the interviews, i.e., the government’s queries and discussions with Ferrer about obvious
26 attorney-client communications. A lip-service admonishment to a cooperator bent on pleasing the
27 government cannot excuse subsequent, blatant privilege invasions, especially when the invasions were
   so clear and continued even after Judge Logan ruled that the government could not undertake such
28 invasions.

                                                   6                 Case No. 2:18-cr-00422-PHX-SMB
         REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 9 of 15



 1 made even worse by the fact that, during the hearing before Judge Logan on October 5, 2018 (Dkt.
 2 348 at 91-92), the government intentionally sat silent when the question arose of whether the
 3 government already was accessing through its interviews of Ferrer the very same privileged
 4 information it sought permission from the Court to invade.
 5          C.     Defendants Did Not Waive Privilege By Litigation, Memos, or Policies.
 6          The government claims Defendants waived the attorney-client privilege by taking successful
 7 legal positions in court to defeat claims parallel to those the government has asserted here and by
 8 asserting legal positions in this case. Resp. at 1, 10, 11. The government also asserts that letters or
 9 memoranda to third parties, and company policies, effectuated a similar waiver. Resp. at 11 (citing
10 Gov Ex. A; 2/15/19 MOI ¶¶ 80(a)-(b) (Ex. 15); and 4/17/18 MOI ¶ 7(c) (Ex. 10)). 7 The government
11 offers no authority for its positions, because there is none. 8 The government improperly conflates
12 private attorney-client communications with an attorney’s public arguments or the other publicly-
13 stated positions of a company; neither waives the privilege as to attorney-client communications and
14 work product simply because they relate to those positions. If the government was correct, and the
15 assertion of a legal position in litigation (or in public statements) effected a waiver of all underlying
16 privileged communications, then Defendants would be entitled to obtain all internal DOJ
17 communications about the government’s positions and theories reflected in the indictment, in the
18 scores of pleadings in this case and related cases, and in public statements about those cases. Indeed,
19 if the government was correct, the attorney-client privilege would be decimated, as acting on most
20 legal advice would result in a waiver of the privilege. That is not the law. Clients often consult with
21 attorneys to decide on positions to take in litigation or in other public fora. The attorney-client
22
23   Government Ex. A is a letter from attorney Don Moon to NCMEC. Nowhere in attorney Moon’s
     7

   letter does he disclose what he discussed with his clients, what those clients told him, and the legal
24 advice that resulted. Instead, he advocates legal positions in an attempt to persuade NCMEC.
25 Likewise, in regard to the circulated policy, it is not the attorney memorandum that was circulated
   widely, but a policy document that contained one point that was also in the attorney memorandum.
26 8 In support of the assertion that circulating a policy waives the privilege, the government cites two
27 cases that hold that a company policy is not privileged. Resp. at 11. These cases are irrelevant; it is
   the government’s admitted discussion with Ferrer of the privileged attorney communications, not the
28 company policy, that was improper.

                                                   7                 Case No. 2:18-cr-00422-PHX-SMB
         REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
            Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 10 of 15



 1 privilege and the work product doctrine are intended “to encourage full and frank communications.”
 2 Upjohn Co. v. United States, 449. U.S. 383, 389-90. The government’s position that taking a public
 3 position waives the privilege and lays bare all attorney communications on the subject is nonsense. 9
 4          C.      The Government Cannot Escape Its “Heavy” Burden to Prove Lack of
                    Prejudice or Shift that Burden to Defendants.
 5
            The government seeks to flip its burden to the defense, arguing Defendants have not “proven”
 6
     prejudice. The great difficulty for any defendant to prove prejudice in a scenario such as this is exactly
 7
     why the Ninth Circuit puts the “heavy” burden of proving a lack of prejudice on the government.
 8
     Danielson, 345 F.3d at 1071-72. 10
 9
            The claim that Ferrer was not familiar with Defendants’ trial strategy because he began
10
     cooperating shortly after the case was indicted (Resp. at 16) is disingenuous. Backpage was the target
11
     of legal claims and attacks for more than a decade. Village Voice Media Holdings, LLC (“VVMH”)
12
     and Backpage engaged and worked with lawyers to defend the website and uphold speech and
13
     publisher’s rights, successfully defending numerous cases. Throughout this time, Backpage consulted
14
     lawyers about moderation, website practices, disclosures, and positions to prevent and preclude
15
     improper third-party content. VVMH, Backpage, Ferrer, Larkin, and Lacey also dealt with and
16
     defended criminal accusations. In 2012, the government commenced a grand jury investigation in
17
18
     9 See, e.g. Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 2001 WL 699889, at *1 (S.D. Ind. Apr. 26, 2001)
19
     (“Defendants seem to be arguing that when a lawyer talks with an adverse party about an issue, that
20   conversation might have ‘divulged the content’ of the lawyer’s private, privileged documents on the
     same subject so as to waive applicable privileges. That theory is a non-starter. Acceptance of the
21   theory would destroy both privileges. … [I]t is not unusual for a client to hope its lawyers will
     communicate on its behalf with adverse parties concerning the subject of the representation. That’s
22
     usually the point of the representation.”) (citing Sylgab Steel & Wire Corp. v. Imoco-Gateway Corp., 62
23   F.R.D. 454, 458 (N.D.Ill.1974) (rejecting a similar waiver argument)); see also Am. Optical Corp. v.
     Medtronic, Inc., 56 F.R.D. 426, 431-32 (D. Mass. 1972) (taking “positions on legal issues [] during
24   negotiations,” “like litigation itself,” does not “waive the attorney client privilege”) (citing I.B.M. Corp.
25   v. Sperry Rand Corp., 44 F.R.D. 10, 13, and 13,n. 2 (D. Del. 1968).)
   10 The government argues that Danielson is limited to privileged trial strategy information. Resp. at
26 15-17. While Danielson dealt with trial strategy information, the process it lays out for evaluating
27 prejudice resulting from privilege invasions is by no means limited to it. Additionally, the government
   concedes the privileged communications identified by Defendants dealt with trial strategy by arguing
28 the privilege was waived by Defendants exposing their strategy through filings in this and other cases.

                                                   8                 Case No. 2:18-cr-00422-PHX-SMB
         REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
           Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 11 of 15



 1 the W.D. Washington, which ended in early 2013 when the federal court there quashed the grand
 2 jury’s subpoenas and expressed grave concerns about the government’s effort to pursue charges based
 3 on a novel and unprecedented theory of vicarious website liability. In that proceeding, VVMH and
 4 Backpage demonstrated that the government’s attack on Backpage and its owners had debilitating
 5 flaws, given the website’s extensive efforts to prevent improper content, the website’s unparalleled
 6 cooperation with law enforcement, and the burdens the government would face in prosecuting an
 7 online publisher of third-party speech. Having failed in Washington, the government instead
 8 proceeded with the same prosecution theory in Arizona, so Ferrer was privy to several years of legal
 9 work preparing for the potential of an indictment that issued in Arizona. Moreover, in 2017, Larkin,
10 Lacey, and Ferrer obtained dismissal of two prosecutions by the California A.G. (brought in
11 conjunction with the government), with each court rejecting all charges that Backpage/Larkin, Lacey,
12 and Ferrer facilitated or promoted prostitution (or engaged in money laundering on that basis) by
13 publishing third-party ads. People v. Ferrer, 2016 WL 7237305 (Sup. Ct. Sacramento Cty. Dec. 9, 2016);
14 People v. Ferrer, No. 16FE024013 (Sup. Ct. Sacramento Cty. Aug. 23, 2017).
15          Thus, by 2018, when the government started interviewing Ferrer about privileged
16 communications, he had been involved in privileged discussions regarding strategies for the defense
17 of Backpage, its executives, and its owners for a decade. Knowing those strategies had been
18 successful in the past, and that its case had serious flaws, the government intentionally invaded these
19 areas with Ferrer to learn specifically what advice was given by counsel and what practices were
20 discussed with counsel. The government sought to elicit from Ferrer ways to override the actions
21 taken by the website and Defendants that previously failed to establish to criminal liability.
22          The prejudice to Defendants is manifest. Knowing the fundamental flaws of their prosecution
23 in light of Backpage’s actual practices and the numerous court decisions involving Backpage, the
24 government set out to probe attorney-client communications, and actions in response to attorney
25 advice, to try to find ways to attack or undermine anticipated defenses. If allowed, this would be an
26 incredibly powerful–and prejudicial–tactic for the government. Particularly where, as here, the central
27 issues in the case involved extensive input from counsel, it would be extraordinarily prejudicial to a
28 defendant if the government can invade privileges at will to fish out potential areas of attack.

                                                  9                 Case No. 2:18-cr-00422-PHX-SMB
        REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
           Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 12 of 15



 1          In any event, Danielson instructs exactly how the Court should deal with a situation like this:
 2 hold an evidentiary hearing and put the government to its “heavy burden.” Danielson, 345 F.3d at
 3 1071-72. Such a hearing would flesh out the specific questions asked of Ferrer and the specific
 4 answers given. It would allow the Court to gather details relating to Ferrer’s answers – including
 5 when and why these attorney communications took place. It would allow the Court to explore how
 6 and why the government continued to invade the privilege even after Judge Logan’s ruling, and
 7 determine the appropriate remedy.
 8 III.     THE GOVERNMENT’S BROADER PATTERN OF INVASIONS
 9          While the government claims that Defendants delayed in filing this Motion, if anything,
10 Defendants were forced to file it before Defendants were able to fully address the broader pattern of
11 the government’s disdain for the attorney-client privilege. What is nonetheless clear is that the
12 government appears to be violating Filter Team protocols and using the Filter Team to signal areas
13 for the prosecution team to explore. Some of this requires further discovery that the government has
14 been reticent to provide. While Defendants had hoped to gather a complete record of this pattern of
15 misconduct prior to filing this Motion, the government’s delay in providing discovery, coupled with
16 the pending trial date, left Defendants no choice but to present the issue to the Court at this time.
17          As just one other example, the Court need look no further than the government’s
18 misrepresentations to this Court on April 23, 2019. At that time, the Court considered, inter alia,
19 Defendants’ concern that the Filter Team would unilaterally decide that potentially privileged
20 documents (i.e. those with “hits” on terms indicating privilege) were not privileged. The prosecutors
21 assured the Court that the Filter Team would not turn over potentially privileged documents to the
22 Prosecution Team without getting either Defendants’ agreement or a Court order. Based on the
23 government’s representation, the Court denied Defendants’ then-pending motion to modify the Filter
24 Team protocol. See Doc. 577, pp. 5-13. Yet, as Defendants just recently learned, three weeks after the
25 April 2019 hearing, the prosecutors issued a written protocol to the Filter Team allowing the Filter
26 Team to do exactly what it told the Court would not happen, i.e., allowing the Filter Team to give the
27 prosecution team documents that “hit” for privilege but which the Filter Team unilaterally determined
28 were not privileged, without notice to Defendants or the Court. Exhibit A, May 15, 2019 Filter Team

                                                  10                Case No. 2:18-cr-00422-PHX-SMB
        REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
              Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 13 of 15



 1 Memo (filed under seal). As Defendants also just learned, apparently following that protocol, the
 2 Filter Team gave the prosecution team 955 emails sent to/from Defendants’ counsel – including
 3 emails marked “ATTORNEY-CLIENT PRIVILEGED” – without telling Defendants or the Court.
 4             This separate invasion of Defendants’ privileges shows the government’s invasion of
 5 Defendants’ privileges with Ferrer was no accident or oversight but part of a broader pattern of
 6 misconduct. The government has a serious problem with candor to the Court, with candor to
 7 Defendants, and with knowingly and intentionally invading Defendants’ privileges.                                                The
 8 government’s conduct has been, by any definition, outrageous. Defendants will raise the additional
 9 points with the Court soon.
10 III.        CONCLUSION
11             The government repeatedly and intentionally invaded Defendants’ privileges, even after Judge
12 Logan rejected the waivers on which the government purportedly relied to justify its conduct. The
13 government never told Judge Logan that, at the very time he was considering the purported waivers,
14 the prosecutors were already using them as a basis to elicit privileged communications from Ferrer.
15 Now, confronted with its repeated and brazen violations of Defendants’ privileges and the Court’s
16 orders, the government tries to defend itself with positions that have no bases in law or fact. The
17 Court should reject the government’s baseless excuses for its serious misconduct and, if it is not
18 prepared to dismiss the case entirely, order an evidentiary hearing as contemplated by Danielson.
19
20
21 DATED: June 15, 2020                                      Thomas H. Bienert, Jr.
                                                             Whitney Z. Bernstein
22                                                           BIENERT | KATZMAN PC
23
                                                             By:           s/Whitney Z. Bernstein
24
                                                                           Whitney Z. Bernstein
25                                                                   Attorneys for Defendant James Larkin

26 Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May. 2020) § II (C) (3),
      Whitney Z. Bernstein., hereby attests that all other signatories listed, and on whose behalf this filing is submitted, concur in the
27 filing’s content and have authorized its filing.
28

                                                    11                Case No. 2:18-cr-00422-PHX-SMB
          REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
          Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 14 of 15



 1 DATED: June 15, 2020                    Paul J. Cambria, Jr.
                                           Erin McCampbell
 2                                         LIPSITZ GREEN SCIME CAMBRIA LLP
 3
                                           By:         s/ Paul J. Cambria, Jr.
 4
                                                              Paul J. Cambria, Jr.
 5                                               Attorneys for Defendant Michael Lacey

 6 DATED: June 15, 2020                    Gary S. Lincenberg
 7                                         Ariel A. Neuman
                                           Gopi K. Panchapakesan
 8                                         BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                           DROOKS, LINCENBERG & RHOW, P.C.
 9
10
                                           By:         s/ Gary S. Lincenberg
11                                                            Gary S. Lincenberg
                                                 Attorneys for Defendant John Brunst
12
13
     DATED: June 15, 2020                  FEDER LAW OFFICE, P.A.
14
15                                         By:         s/ Bruce Feder
                                                              Bruce Feder
16
                                                 Attorneys for Defendant Scott Spear
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12                Case No. 2:18-cr-00422-PHX-SMB
       REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
          Case 2:18-cr-00422-SMB Document 1022 Filed 06/15/20 Page 15 of 15



 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on June 15, 2020, I electronically transmitted the attached document to
 3 the Clerk’s Office using the CM/ECF System for filing. An electronic version of the filing was
 4 emailed with the Under Seal CM/ECF confirmation to registrants who have entered their appearance
 5 as counsel of record.
 6
                                              /s/ Toni Thomas
 7                                            Toni Thomas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13                Case No. 2:18-cr-00422-PHX-SMB
       REPLY IN SUPPORT OF MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 1 of 18




             “Exhibit A”
                     Filed Under Seal
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 2 of 18
Filter Team Instructions (5/2019)
Page 1

                                     MEMORANDUM
TO:            All members of the Backpage Filter Team

FROM:          Investigative (or Prosecution) Team

CC:            Raymond K. Woo
               Criminal Chief

DATE:          May 15, 2019

RE:            Filter Team Instructions for United States v. Lacey et al., CR-18-422-PHX-SMB


                                       INTRODUCTION

                                 Relevant Factual Background

       Backpage.com was the nation’s largest online prostitution advertiser from approximately

2010 to 2018. For most of its existence, Backpage charged users for posting “adult” ads—and

generated more than 90% of its revenue from those ads. The great majority of Backpage’s “adult”

ads consisted of offers to sell adults or children for sex. The “adult” section was a profit-making

machine: Backpage generated approximately a half-billion dollars in revenue from that section

from 2004 to 2018. When Craigslist—Backpage’s main online classified advertising competitor—

closed its “adult” section in 2010 after learning that many of the ads in that section were for

prostitution, Backpage expanded its “adult” category. Backpage’s annual profits then skyrocketed

from $26 million in 2010 to over $52 million in 2011, $78 million in 2012, $112 million in 2013

and $134 million in 2014.

       In this case, the following individuals have been charged:

       -   (1) Michael Lacey and (2) James Larkin – these two were founders of the Phoenix New

           Times, and eventually came to own several other alternative newspapers, which were

           operated through an entity called Village Voice Media Holdings (“VVMH”). Lacey

           and Larkin, with the assistance of Carl Ferrer, created Backpage.com in 2004. In 2012,
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 3 of 18
Filter Team Instructions (5/2019)
Page 2

           Lacey and Larkin sold VVMH’s print publications, so they could focus on Backpage’s

           development and expansion.

       -   (3) Jed Brunst and (4) Scott Spear – Following the 2012 sale, Brunst held an ownership

           interest of around 6% and Spear held an ownership interest of around 4% in Backpage.

           Brunst served as the Chief Financial Officer of Backpage, while Spear served as the

           Executive Vice President of one of Backpage’s parent companies.

       -   (5) Andrew Padilla and (6) Joye Vaught – Padilla was Backpage’s Operations Manager

           who was tasked with leading the company’s moderation efforts, which involved

           deleting words and images indicative of prostitution, but then allowing the ad to be

           published on the website. Vaught served as Backpage’s Assistant Operations Manager.

       -   (7) Carl Ferrer – Ferrer pleaded guilty in April 2018. (Ferrer Plea Agreement attached

           as Exhibit 1.) At the time, he was Backpage’s CEO and purported owner. In the factual

           basis, Ferrer admitted, among other things, that, “I have long been aware that the great

           majority of these advertisements are, in fact, advertisements for prostitution services.”

       -   (8) Dan Hyer – Hyer was Backpage’s Sales and Marketing Director. He pleaded guilty

           in August 2018. In his plea, Hyer admitted: “I helped develop a process called

           ‘preboarding’ or ‘aggregation’ . . . . this process consisted of identifying so-called

           ‘escort’ and ‘adult’ ads on other websites and creating ads on Backpage for the

           individuals depicted in those ads in the hope of securing their future business.” (Hyer

           Plea Agreement attached as Exhibit 2.)

       In April 2015, defendants Lacey, Larkin, Brunst, and Spear purported to sell their

ownership shares in Backpage and related entities for around $600 million to Dutch entities

controlled by Carl Ferrer. Ferrer borrowed most of the purchase price from these four defendants’

corporate entities.
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 4 of 18
Filter Team Instructions (5/2019)
Page 3

       That same month, the Senate Permanent Subcommittee on Investigations (PSI)

commenced an investigation into internet sex trafficking and issued a subpoena to Backpage.

Backpage objected to producing any documents, citing the First Amendment. The Senate, by a

vote of 96-0, directed its Legal Counsel to file suit to enforce the subpoena. In August 2016, the

Washington D.C. district court ordered compliance. In January 2017, based on its review of

Backpage’s documents, the Subcommittee issued a 50-page report, BACKPAGE.COM’S

KNOWING FACILITATION OF ONLINE SEX TRAFFICKING.                               According to the

Subcommittee report, Backpage’s documents revealed that nearly all of Backpage’s “adult”

advertisements were solicitations for illegal prostitution, Backpage was fully aware of the true

nature of these ads, and Backpage had taken an array of affirmative steps to help its customers

(pimps and traffickers) “sanitize” the ads to conceal their illegality.

       The internal company documents obtained by the Subcommittee conclusively show
       that Backpage’s public defense is a fiction. Backpage has maintained a practice of
       altering ads before publication by deleting words, phrases, and images indicative
       of criminality, including child sex trafficking….Those practices served to sanitize
       the content of innumerable advertisements for illegal transactions—even as
       Backpage represented to the public and the courts that it merely hosted content
       others had created.

       In the fall of 2016, this District of Arizona investigation commenced in an effort to

determine whether Backpage and its officials knowingly published advertisements for prostitution

services, knowingly published advertisements involving underage sex-trafficking victims, or

otherwise intentionally facilitated their customers’ crimes (e.g., by editing pimps’ ads to reduce

the risk of detection). During the Arizona Grand Jury investigation, the grand jury issued dozens

of subpoenas and the investigative team secured several search warrants. There was litigation

involving several of the grand jury subpoenas, which includes:

   1. 16-04-108 – subpoena to Backpage requesting the same categories of documents that the

       company produced to the Senate. Invoking the First Amendment, Backpage refused to
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 5 of 18
Filter Team Instructions (5/2019)
Page 4

       comply. In February 2017, the district court in Arizona held a hearing and ordered

       compliance. Backpage disobeyed the compulsion order and appealed. On June 29, 2017,

       the Ninth Circuit unanimously affirmed the district court’s order. (See Ninth Circuit

       Memorandum, June 29, 2017, attached.)

   2. 16-04-108 – after Backpage produced documents responsive to the subpoena, the

       government filed a motion to compel the company to produce certain documents that had

       been withheld on the basis of the attorney-client privilege. This motion involved three

       categories of documents that Backpage withheld, including: (a) documents reflecting

       communications between its attorney and three public relations (“PR”) firms, Culloton

       Strategies, Sitrick & Company, and JMS Public Relations; (b) communications with SSP

       Blue, a company established and operated by Hemanshu Nigam, a former federal

       prosecutor; and (c) an email between outside counsel and Duff & Phelps, an investment

       bank.   The district court granted the government’s motion in part, and found that

       “Backpage shall produce the Culloton Strategies, Sitrick & Company, JMS Public

       Relations, and Duff & Phelps documents.” (Order, April 2, 2018, attached.)

   3. 16-04-359 – subpoena served on counsel for the plaintiffs in a civil lawsuit against

       Backpage pending in Washington state court, J.S. et al. v. Village Voice Media Holdings,

       LLC, No. 12-2-11362-4. The subpoena generally requested all discovery, deposition

       transcripts, and correspondence from the civil case. Plaintiffs’ counsel did not object to

       producing the information, but Backpage argued that production would violate its First

       Amendment rights. The district court denied Backpage’s motion to quash, ruling, “the

       Court concludes that the government has a legitimate interest in investigating what

       Backpage and its employees knew about the allegedly criminal nature of ads posted in its

       adult section.” (Order, April 17, 2017 [available by request].)
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 6 of 18
Filter Team Instructions (5/2019)
Page 5

   4. 17-04-214 – subpoena to attorney John Becker. Attorney Becker helped facilitate a wire

       transfer for Lacey, where Lacey wired $16.5 million in Backpage-derived cash to Becker’s

       IOLTA account, and then to Hungary.         The government filed a motion to compel

       production based on the crime fraud exception, after Becker refused to comply due to the

       attorney-client privilege. The district court found that the crime fraud exception applied

       and ruled that Becker needed to comply with the bulk of the subpoena requests. (Order,

       April 20, 2018, attached as Ex. 5.)

[WILL SUPPLEMENT TO INCLUDE WHERE THE FILTER DOCUMENTS DERIVED

FROM]
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 7 of 18
Filter Team Instructions (5/2019)
Page 6




                                        Purpose of Memo

       These instructions are designed to: (1) prevent the disclosure of protected material

information to the prosecution team, which consists of case agents, investigators, and prosecutors

assigned to the investigation; and (2) effectively document efforts to do so. 1 For purposes of these

instructions, protected material is information, in whatever form, that is protected by a privilege,

rule, statute, or the Constitution. Throughout this document, all references to “presumptively

protected material” should be construed to include all communications between the defense team

and a defendant/target, regardless of whether such material meets the requirements for establishing

a privilege. “Potentially protected material” can include other scenarios where a subject discusses

legal rights and responsibilities but it is unclear if the communications are with a lawyer or member

of a law firm; and all other material is considered “non-protected material.”

       To prevent such disclosure and the potential taint of the prosecution team, Federal Bureau

of Investigation and the United States Department of Justice have designated separate agents and

Assistant United States Attorney(s), collectively referred to herein as the “filter team,” to review

potentially protected material collected as a result of the various search warrants and grand jury

subpoenas utilized by the investigative team. Filter team members will not be involved with the

primary prosecution team’s investigation in any way, and may not have any further role in the

investigation or prosecution of this case, unless some further privilege issue arises requiring




1
 This document is not intended to create, does not create, and may not be relied upon to create
any rights, substantive or procedural, that are enforceable at law by any party in any matter civil
or criminal.
       Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 8 of 18
Filter Team Instructions (5/2019)
Page 7

additional review. Filter team members are prohibited from discussing with the prosecution team

any protected information they learn because of their assignment to the filter team.

        All participants must review and understand these instructions and the list of the attorneys

and/or law firms that are known or believed to represent or to have represented the individual

defendants or Backpage. A separate spreadsheet that includes all these attorneys is attached as

Exhibit 6. Any questions about these instructions that arise at any time during this process should

be directed to the filter AUSA before proceeding further.

        This memo and the instructions below relate to the process and procedure to identify and

remove presumptively protected and potentially protected material contained in the items obtained.

This memo and the instructions below are in addition to the procedures outlined in the search

warrants.    The filter team should be familiar with and, where applicable, follow both the

instructions contained in this memo and the procedure in the search warrant.

                           INSTRUCTIONS TO THE FILTER TEAM

                                              Overview

        1.     In accordance with the filter protocol approved by several magistrate judges in the

District of Arizona, the filter team procedure is as follows 2:

               a.        First, the filter team will review documents for privilege or protection only,

and the investigative team will determine which documents constitute evidence of unlawful

activity;

               b.        Second, the filter team will segregate the documents into three categories:

(i) non-protected information; (ii) potentially protected information, or (iii) presumptively

protected information.


2
 Attached is a search warrant issued on August 31, 2018, signed by Magistrate Judge Boyle,
which sets forth the filter review protocol. (See Ex. 7.)
       Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 9 of 18
Filter Team Instructions (5/2019)
Page 8

                c.      Third, the filter team will disseminate the non-privileged and non-protected

documents to the investigative team;

                d.      Four, before the filter team submits any potentially protected information to

the Court in camera and moves for their disclosure to the investigative team, if appropriate, the

filter team will confer with defense counsel for the affected parties, and defense counsel will have

the ability to file objections with the Court. 3

        2.      The filter AUSA will review material identified by the filter agent as containing

potentially protected or non-protected information.        The filter AUSA will ensure that all

presumptively protected items are removed and not reviewed by the filter team except to the extent

necessary to make the determination that the material is presumptively protected.

        3.      The filter team may not reveal or discuss the contents of any document, file or item

determined to contain presumptively protected or potentially protected material to any other

person, except counsel for the appropriate defendant, unless otherwise ordered by the court.

                                     Review by the Filter Team

        1.      The filter agents are responsible for making the initial determination as to whether

any of the seized items contain protected information.

        2.      For DIGITAL DEVICES - The original digital device should be lodged after the

review is complete in a secure evidence room and should not be opened by any one absent approval

from a member of the filter team. The container should be labeled: “Contains potentially protected

material.”




3
 If there are materials or information that the filter team determines is subject to the crime-fraud
exception, then this procedure will not be followed. Instead, the filter AUSA will file a motion
with the Court, seeking disclosure of any materials that may fall within this exception.
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 10 of 18
Filter Team Instructions (5/2019)
Page 9

               a.      In order to identify protected communications, the filter agent will review

the materials on the media to determine whether the items are presumptively protected, potentially

protected, or non-protected.

               b.      If an item appears to be presumptively protected, the filter agent should not

review the item, except as necessary to make the initial determination, and should identify the item

as presumptively protected.

               c.      If an item contains potentially protected material, the filter agent should

designate it as potentially protected.

               d.      If an item does not contain any protected material, the filter agent should

identify the item as non-protected. This item need not be reviewed by the filter AUSA.

       4       FILTER LOG: The filter agent must maintain a log of all presumptively protected

and potentially protected items identified, describing the material by type, date, sender and

recipient (if applicable), and location found (i.e. search location, cellular phone, computer hard

drive, email account, etc.,) The log must clearly indicate whether the material contained

presumptively protected or potentially protected information and its disposition. The completed

log will then be provided to the filter AUSA. A sample log is attached to these instructions. Please

note that in the circumstances of an email review, you may be able to describe your process

and the aggregate number of emails screened off, rather than noting each and every

individual privileged email.

       5.      If, despite the procedures outlined in this memo, a member of the investigative team

finds a document or item that may contain protected information, that person shall leave the

document or item in its place, not examine the document or item any further, and immediately

notify the filter agent. The filter agent will take custody of the document or item, notify the filter
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 11 of 18
Filter Team Instructions (5/2019)
Page 10

AUSA, and place the material in a sealed container for later review consistent with these

instructions.

       6.       In all instances, in making the initial determination as to whether a document or

item contains protected material, the filter agent and investigative agent should err on the side of

caution and treat any questionable item as potentially protected material and comply with these

instructions.

       7.       FILTER AUSA - The filter AUSA will receive the filter log and electronic data

flagged by the filter agent.

                a.     If documents, items or information have been identified as presumptively

protected by the filter agent, the filter AUSA will not review those items, except as necessary to

confirm that they are presumptively protected. The filter AUSA should return these items – or

simply a duplicate copy of the entire thumb drive – to the privilege holder.

                b.     If documents, items or information have been identified as potentially

protected by the filter agent, the filter AUSA will review these items to determine whether the

information is in fact protected.

                c.     If the filter AUSA determines that a document or item designated as

potentially protected is in fact protected and not subject to disclosure, the filter AUSA should

return these items to the privilege holder.

                d.     If the filter AUSA determines that a document or item designated as

potentially protected is not protected, the filter AUSA may designate the document or item as not-

protected. If the filter AUSA is uncertain whether an item is protected, then the filter AUSA will
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 12 of 18
Filter Team Instructions (5/2019)
Page 11

confer with counsel for the privilege holder 4 and if no agreement can be reached, will consider

submitting the material under seal to the Court for a final determination as to whether the material

is protected.

                e.      If the filter AUSA believes that potentially protected material is not

protected due to waiver or other exception to the privilege, the filter AUSA will confer with

counsel for the privilege holder and, if no agreement can be reached, submit the material under

seal to the Court for a final determination. 5 The filter AUSA will not forward any potentially

protected material to investigative agents or prosecutors without the Court’s prior approval.

                f.      If documents, items or information have been identified as non-protected

by the filter agent, the filter AUSA need not review those items.

                g.      The filter AUSA’s determination as to whether an item is presumptively

protected or potentially protected, and the disposition (i.e. sealed for return to the privilege holder,

forwarded to the privilege holder for review, disclosed to the prosecution team, forwarded to the

court for review, etc.) will be noted in the filter agent’s filter log. (See attached sample log).

                h.      The filter team AUSA may only forward items or documents to the

prosecution team that, as consistent with these instructions, have been designated as non-protected

through: 1) the filter review process; 2) conferring with the privilege holder or privilege holder’s

counsel; 3) or pursuant to a Court order.

                i.      Consistent with these instructions, the filter team will return all originals

and copies to the privilege-holder or counsel for the privilege-holder of items or documents

determined to be presumptively protected or those otherwise determined to be protected pursuant


4
  In the context of this investigation, the filter team can likely just excise the material in this “gray
area” from the information turned over to the prosecution team. In other words, if in doubt we’ll
just assume it is privileged at this stage.
5
  See footnote #4.
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 13 of 18
Filter Team Instructions (5/2019)
Page 12

to these instructions unless doing so would compromise an ongoing investigation or the ability of

the prosecution team to authenticate or introduce as evidence non-protected documents or items.

In a case where the information is needed for evidentiary admission purposes, the filter team will

ensure that the prosecution team does not have access to protected information.

        8.     After the filter team’s review is complete, the filter agents will make copies of non-

protected files, data, documents, images or other material. One or more copies will be provided

to the prosecution team. Another copy will be lodged in the FBI’s evidence room. The filter agent

will prepare a report documenting steps taken during the review process and provide it to the filter

AUSA. This report will also be provided to the investigative agents and prosecutors assigned to

this case.

                                   Applicable Legal Standards

        In reviewing items pursuant to these instructions, the filter team agent and AUSA should

err on the side of caution, and treat any questionable items as protected. In addition:

              Unless otherwise advised by the filter AUSA, the filter agent should treat as
               presumptively protected any letter, email, memorandum, or other document
               containing a communication between any target/defendant (or agent of the
               target/defendant) the target/defendant’s attorney ( or staff member or agent of the
               attorney).

              The filter team should know and refer to the attached spreadsheet (Ex. 6) that
               contains the list of attorneys and/or law firms known or believed to have
               represented the identified target(s)/defendant(s).

              The filter team should treat as presumptively protected all materials prepared by
               attorneys, their staff or an agent of the attorney during the course of or in
               preparation for litigation in either the criminal investigation into the targets, or any
               civil litigation in which a target was involved, unless the material was shared with
               third parties who weren’t subject to the privilege.

        The filter team should also be familiar with the legal elements of the attorney-client

privilege and the attorney work product privilege. While the USAO has decided to take an
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 14 of 18
Filter Team Instructions (5/2019)
Page 13

expansive view of what constitutes protected material, particular care should be given to material

that falls within the attorney-client privilege and work product doctrines, set forth below.

       1.      The Attorney-Client Privilege.

       The attorney-client privilege applies “(1) When legal advice of any kind is sought, (2) from

a professional legal adviser in his or her capacity as such, (3) the communications relating to that

purpose, (4) made in confidence, (5) by the client, (6) are, at the client’s instance, permanently

protected, (7) from disclosure by the client or by the legal adviser, (8) unless the protection be

waived.” United States v. Martin, 278 F.3d 988, 999 (9th Cir. 2002) (citations omitted). Thus,

for the privilege to apply there must first be an attorney-client relationship. Id. at 1000. In the

case of corporate counsel, the corporation’s privilege “does not extend automatically” to a

corporate officer “in his individual capacity.” Id. Next, “the communication must be between the

client and lawyer for the purpose of obtaining legal advice.” Id. Thus, for example, where

corporate counsel participates in making business decisions, based upon his business judgment as

opposed to his legal knowledge, communications concerning those business decisions may not be

protected. In determining the purpose of a lawyer’s action:

               there is a rebuttable presumption that the lawyer is hired ‘as such’
               to give ‘legal advice,’ whether the subject of the advice is criminal
               or civil, business, tort, domestic relations, or anything else. But the
               presumption is rebutted when the facts show that the lawyer was
               ‘employed without reference to his knowledge and discretion in the
               law.’

United States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996) cert. denied 520 U.S. 1167 (1997). 6

               2.      The Attorney Work Product Privilege.




6
 For a discussion on how the attorney-client or work product privileges are waived, please see
Schecter’s “Privileges” outline on DOJBOOK.
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 15 of 18
Filter Team Instructions (5/2019)
Page 14

        The work product privilege, codified in Federal Rule of Civil Procedure 26(b)(3), protects

from discovery “documents and tangible things prepared by a party or his representative in

anticipation of litigation.”     In re Grand Jury Subpoena (Mark Torf/Torf Environmental

Management), 357 F.3d 900, 906 (9th Cir. 2004) (internal quotation marks and citation omitted).

The work product privilege is narrower than the attorney-client privilege, and is more akin to a

limited or qualified privilege. Documents protected as work product may still be discoverable, but

only upon a showing of substantial need for the materials and undue hardship in obtaining their

substantial equivalent by other means. Id., quoting Fed. R. Civ. P. 26(b)(3).

        To qualify as protected work product, “documents must have two characteristics: (1) they

must be prepared in anticipation of litigation or for trial, and (2) they must be prepared by or for

another party or by or for that other party’s representative.” Id. at 907 (internal quotation marks

and citation omitted). Materials prepared by investigators, experts, paralegals, or other agents of

the attorney in anticipation of litigation or in preparation for trial are protected by the work product

privilege as well. Id., (citing United States v. Nobles, 422 U.S. 225, 238-29 (1975)).

        Sometimes, documents may be prepared for some purpose in addition to anticipated

litigation. In determining whether such “dual purpose” documents are protected work product, the

Ninth Circuit employs a “because of” test:

                a document should be deemed prepared ‘in anticipation of litigation’
                and thus eligible for work production protection . . . if in light of the
                nature of the document and the factual situation in the particular
                case, the document can be fairly said to have been prepared or
                obtained because of the prospect of litigation.

In re Grand Jury Subpoena, 357 F.3d at 907 (internal quotation marks and citation omitted). The

“because of” test “does not consider whether litigation was a primary or secondary motive behind

the creation of a document;” rather, it considers “the totality of the circumstances and affords

protection when it can fairly be said that the document was created because of anticipated
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 16 of 18
Filter Team Instructions (5/2019)
Page 15

litigation, and would not have been created in substantially similar form but for the prospect of

that litigation.” Id. at 908 (internal quotation marks and citation omitted).

       Of particular importance in reviewing potentially protected work product is the protection

of the mental impressions or opinions of any of the defendants’ lawyers. In fact, even where work

product may otherwise be discoverable, Rule 26(b)(3) requires the court to “protect against

disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or

other representative of a party concerning the litigation.” Id. at [insert page]. Thus, any document

or file that contains the thoughts or opinions of an attorney about actual or anticipated criminal or

civil litigation must be protected from disclosure to investigating agents and prosecutors.

               3.      Crime-Fraud Exception

       The attorney-client privilege is not absolute. Perhaps the most important limitation on this

privilege is the crime-fraud exception. As the Ninth Circuit has explained, “[w]hile there is a

societal interest in enabling clients to obtain complete and accurate legal advice, which we serve

by sheltering confidential communications between client and attorney from public consumption,

there is no such interest when the client consults the attorney to further the commission of a crime

of fraud.” In re Grand Jury Proceedings, 87 F.3d 377, 381 (9th Cir. 1986). Put simply, “[t]he

client must not abuse the confidential relationship by using it to further a fraudulent or criminal

scheme.” United States v. Hodge & Zweig, 548 F.2d 1347, 1355 (9th Cir. 1977). Moreover, “[t]he

crime or fraud exception applies even where the attorney is completely unaware that his advice is

sought in furtherance of an improper purpose.” Id. at 1354.

       In the criminal context, the Ninth Circuit has repeatedly recognized that the government

may invoke the crime-fraud exception to compel the production of documents and testimony that

would otherwise be privileged. For example:
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 17 of 18
Filter Team Instructions (5/2019)
Page 16

       •       In United States v. Chen, 99 F.3d 1495 (9th Cir. 1996), an import-export company

that was suspected of tax fraud hired a law firm to help it prepare certain forms to submit to the

IRS and Customs Service. Id. at 1503-04.       Unbeknownst to the law firm, the forms contained

inaccurate information. Id. The Ninth Circuit held there was “reasonable cause to believe that the

[clients] were using their lawyers as part of an ongoing scheme to avoid taxes, so the district court

was within his discretion in allowing the government to compel disclosures under the crime-fraud

exception.” Id.

       •       In In re Grand Jury Proceedings, a company was under investigation for employing

unauthorized aliens. 87 F.3d at 379-80. After receiving a request from the INS for information

about its employment practices, the company retained a law firm to prepare its response but

provided incomplete information to the firm. Id. at 382-83. As a result, the resulting letter from

the law firm to the INS contained important omissions. Id. The Ninth Circuit held the government

was entitled, under the crime-fraud exception, to obtain information about the communications

between the law firm and the client, even though the law firm was unaware its advice was being

used to perpetuate ongoing crimes. Id.

       •       And again, in In re Grand Jury Investigation, 810 F.3d 1110 (9th Cir. 2016), a

company that was the subject of an FDA investigation retained a law firm to attempt to dissuade

the FDA from bringing charges. Id. at 1112-13. The law firm eventually sent letters to the FDA

that “contained false statements designed to obstruct the FDA investigation.” Id. Even though the

lawyers were unaware of the letters’ falsity, the Ninth Circuit agreed with the district court that

“the government produced sufficient evidence to invoke the ‘crime-fraud’ exception to attorney-

client privilege.” Id. at 1112.
      Case 2:18-cr-00422-SMB Document 1022-1 Filed 06/15/20 Page 18 of 18
Filter Team Instructions (5/2019)
Page 17

Consultation With Investigative Agents or Prosecutors

       During the review process, any member of the filter team may consult with the prosecution

team concerning the facts of the investigation, the legal elements of the attorney-client or work

product privileges, the scope of the warrants, the scope of the filter review, the appropriateness of

the seizure of any document, file, or item, or any other factual or legal question or logistics issue.

However, no member of the filter team should disclose the substance of any presumptively or

potentially protected item to the prosecution team unless the item is finally determined not to be

protected, consistent with these instructions, and may otherwise be disclosed to the investigative

agents or prosecutor.
